Title: To John Adams from Leray de Chaumont, 18 September 1778
From: Chaumont, Jacques Donatien, Leray de
To: Adams, John


      
       Monsieur
       Passi le 18 7bre. 1778
      
      J’ay receu La lettre que vous m’avez fait L’honneur de m’ecrire Le 16 de ce mois, pour Scavoir quel est le pris du Loyer de ma maison que vous habitez pour le passé et pour L’avenir. Quand Je Consacray, Monsieur, ma maison a M. Franklin et a Ses Confreres qui voudroient vivre avec luy, Je me Suis Expliqué que je n’en voulois aucune retribution; parceque Je Sentois que vous aviez Besoin de tous vos moyens pour envoyer des Secours a votre patrie, ou pour soulager vos freres Sortants dés fers de vos ennemis. Laissez Je vous en suplie, Monsieur, subsister cet arrangement que J’ay fait dans un tems ou le Sort de votre patrie etoit problematique; quand elle Jouira de toutte Sa Splendeur, de pareilles Sacrifices de ma part Seroient Superflus et indignes d’elle: mais actuellement ils peuvent luy estre utils, et Je Suis trop heureux de vous les offrir. Les etrangers n’ont que faire, Monsieur, d’estre informée de mon precedé puisque vous voulez eviter leur Critique a ce Sujet. Tant pis pour Ceux qui n’en feroient pas autant que moy S’ils etoient a mesure, et tant mieux pour moy d’avoir immortalisé ma maison en y Recevant M. Franklin et Ses Confreres.
      J’ay L’honneur d’estre avec le plus parfait respect Monsieur Votre tres humble et tres obeissant Servt
      
       Leray de Chaumont
      
     